Order entered October 12, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00524-CV

             IN THE INTEREST OF C.A. AND B.A., CHILDREN

                On Appeal from the 301st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-22-04776

                                      ORDER

      The reporter’s record in this case is past due. By postcard dated August 16,

2022, we notified Cassandra Anderson, Official Court Reporter for IV-D Court

No. 1, that the reporter’s record was overdue and directed her to file the reporter’s

record within thirty days. To date, the reporter’s record has not been filed and we

have not received any correspondence regarding the reporter’s record.

      Accordingly, we ORDER Cassandra Anderson to file, within FIFTEEN

DAYS of the date of this order either (1) the reporter’s record; (2) written

verification no hearings were recorded; or (3) written verification that appellant has
       not requested the reporter’s record.1                      We notify appellant that if we receive

       verification the reporter’s record has not been requested, we will order the appeal

       submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).


                We DIRECT the Clerk to send copies of this order to:


                Honorable Mary Brown
                Presiding Judge
                301st Judicial District Court
                Honorable George R. Collins
                Cassandra Anderson
                Official Court Reporter
                IV-D Court No. 1

                All parties




                                                                      /s/      BONNIE LEE GOLDSTEIN
                                                                               JUSTICE




1
    Our records indicate appellant is entitled to proceed without payment of costs.